DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “a width of the trench bottom protective layer is smaller than or same as a width of the gate trench”.  The underlined portion is grammatically incorrect. Appropriate correction is required. 
Suggestion: “a width of the trench bottom protective layer is smaller than or the same as a width of the gate trench”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0247910 A1 (Suzuki) further in view of JP 2010-232627 A (Yoshikawa).

Re claim 1, Suzuki teaches a silicon carbide semiconductor device ([0038]), comprising: 
a drift layer (N- silicon carbide drift region 2) formed of silicon carbide, having a first conductivity type; 
a body region (P base region 4) provided on the drift layer, having a second conductivity type different from the first conductivity type; 
a source region (N+ type source region 22) provided on the body region, having the first conductivity type; 
a gate insulating film (gate oxide film 8) provided inside at least one gate trench (trench 7) reaching a position deeper than the body region in a depth direction, facing the body region and the source region, the gate trench having a width direction perpendicular to the depth direction; 
a gate electrode (gate electrode 9) provided inside the gate trench, facing the body region with the gate insulating film interposed therebetween; 
a source electrode (source electrode 12) electrically connected to the source region; 
a trench bottom protective layer (P-type bottom layer 10) being in contact with a bottom portion of the gate trench, having the second conductivity type with an impurity concentration higher than that of the body region ([0029, 0034]); and 
a width of the trench bottom protective layer is smaller than or same as a width of the gate trench (Fig. 3).

    PNG
    media_image1.png
    483
    460
    media_image1.png
    Greyscale

Suzuki does not explicitly teach a depletion suppressing layer provided between a side surface of the gate trench and the drift layer in the width direction, being in contact with a side surface of the trench bottom protective layer, extending from a lower portion of the body region up to a position deeper than the bottom portion of the gate trench, having the first conductivity type, and having an impurity concentration of the first conductivity type higher than that of the drift layer, wherein the impurity concentration of the first conductivity type of the depletion suppressing layer is reduced as the distance from the side surface of the gate trench becomes larger. However, Suzuki does teach adding N-type current dispersion regions 3 around the gate electrode and the p-type bottom layers between the drift region and the base region

Yoshikawa teaches a vertical powerFET having a depletion suppressing layer (n-type channel deformation region 8) provided between a side surface of a gate trench electrode and a drift layer in the width direction, being in contact with a side surface of a trench bottom protective layer (p-type field relaxation region 10), extending from a lower portion of the body region up to a position deeper than the bottom portion of the gate trench, having the first conductivity type, and having an impurity concentration of the first conductivity type higher than that of the drift layer ([0038-0043, 0051]), 
wherein the impurity concentration of the first conductivity type of the depletion suppressing layer is reduced as the distance from the side surface of the gate trench becomes larger ([0038-0043, 0051]), and 
an impurity concentration of an entirety of the drift layer is lower than that of an entirety of the depletion suppressing layer (region 8 in Yoshikawa is formed by additionally doping into the drift layer thus all additional dopants into the drift layer 1 to form region 8 have a greater concentration of dopants than the drift layer) (Fig 5).

    PNG
    media_image2.png
    248
    273
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the graded depletion suppressing layer of Yoshikawa to the invention of Suzuki.

The motivation to do so is that forming a graded n-type region on the sides of the channel provides the predictable result of widening the electron current path from the source region to the drain region through the channel such that a low ON voltage can be obtained (Yoshikawa [0042]). Additionally, the graded region provides the predictable result of improving latch-up tolerance and turn-off resistance (Yoshikawa [0041]). 

Re claim 3, Yoshikawa further teaches wherein 
the at least one gate trench includes a plurality of gate trenches and the plurality of gate trenches include a pair of gate trenches adjacent to each other in a cross section, and 
the drift layer has a portion extending from a side surface of the depletion suppressing layer provided on one of the pair of gate trenches up to a side surface of the depletion suppressing layer provided on the other one of the pair of gate trenches (Fig. 5).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812


/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812